DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AFTER FINAL ACTION UNDER 37 C.F.R. § 1.116, filed June 21, 2021.
Response to Arguments
In view of Applicant’s submission of a Terminal Disclaimer, which has been approved, the claim rejection on the ground of nonstatutory double patenting as set forth in the prior Office action dated February 22, 2021, pages 5-7, is withdrawn.
The claim rejections under 35 U.S.C. 102(a)(1) as set forth in the prior Office action, pages 8-14, have been overcome by Applicant’s amendments to independent claims 1, 15 and 17.  Accordingly, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1, 3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium, causing a portable terminal to perform: “acquiring setting information; storing the acquired setting information in the memory; acquiring each device ID through the data acquisition interface from respective devices in a plurality of devices whenever the portable terminal approaches the respective device, the device ID being information for identifying the respective device; storing transmitting request information to a plurality of devices connected to a network, through the network interface; storing, in the memory, device ID included in response information received as a response to the request information, as a found device ID; and controlling the notification unit to out[put notification information, in a case of determining that the device ID acquired through the data acquisition interface does not coincide with the found device ID.” 
 	Claims 3 and 5-13 depend from claim 1.
 	Regarding claim 14, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium, causing an information processing apparatus to perform: “acquiring setting information; storing the acquired setting information in the memory; receiving device ID from a portable terminal through the network interface, the device ID being acquired through a data acquisition interface of the portable terminal from a device to which the portable terminal approaches, and the device ID being information for identifying the device; storing the received device ID in the memory; and transmitting the setting information stored in the memory to the device identified by the device ID stored in the memory.”
 	Regarding claim 15, the cited prior art fails to disclose Applicant’s portable terminal, including a controller configured to: “acquire setting information; store the acquired setting information in the memory; acquire each device ID through the data acquisition interface from respective devices in a plurality of devices whenever the transmit request information to a plurality of devices connected to a network, through the network interface; store device ID included in response information received as a response to the request information, as a found device ID, in the memory; and control the notification unit to output notification information, in a case where it is determined that the device ID acquired through the data acquisition interface does not coincide with the found device ID.”
 	Regarding claim 16, the cited prior art fails to disclose Applicant’s information processing apparatus, including a controller configured to: “acquire setting information; store the acquired setting information in the memory; receive device ID from a portable terminal through the network interface, the device ID being acquired through a data acquisition interface of the portable terminal from a device to which the portable terminal approaches, and the device ID being information for identifying the device; store the received device ID in the memory; and transmit the setting information stored in the memory to the device identified with the device ID stored in the memory, through the network interface.”
 	Regarding claim 17, the cited prior art fails to disclose Applicant’s information processing system, with an information processing apparatus including a controller configured to: “acquire setting information; store the acquired setting information in the memory; receive each device ID from the IC card through the network interface, the transmit request information to a plurality of devices connected to a network, through the network interface; store device ID included in response information received as a response to the request information, as a found device ID, in the memory; and control the notification unit to output notification information, in a case where it is determined that the device ID acquired through the near-field interface does not coincide with the found device ID.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677